Name: 98/208/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law;  land transport;  Europe
 Date Published: 1998-03-17

 Avis juridique important|31998D020898/208/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) Official Journal L 079 , 17/03/1998 P. 0024 - 0024COMMISSION DECISION of 3 March 1998 concerning a request for exemption submitted by Luxembourg pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) (98/208/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8(2)(c) thereof,Whereas the request submitted by Luxembourg on 6 November 1997, which was received by the Commission on 10 November 1997, was accompanied by a report containing the information required by Article 8(2)(c); whereas the request concerns one type of gas discharge lamp for four types of headlamps;Whereas the information provided by Luxembourg shows that the technology and principle embodied in these new types of gas discharge lamps and headlamps do not meet the requirements of Community regulations; whereas, however, the descriptions of the tests, the results thereof and the action taken in order to ensure road safety are satisfactory and ensure a level of safety equivalent to that of the lamps and headlamps covered by the requirements of the Directives in force and, in particular, of Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dippedbeam headlamps and to incandescent electric filament lamps for such headlamps (3), as last amended by Commission Directive 89/517/EEC (4);Whereas these new types of gas discharge lamps and these new types of headlamps meet the requirements of UNECE (United Nations Economic Commission for Europe) Regulation No 98; whereas it is therefore justified to allow the two items covered by the request for exemption, i. e. the type of gas discharge lamp and the four types of headlamps fitted with this type of lamp, to benefit from the granting of EC type-approval;Whereas the Community Directives concerned will be amended in order to enable gas discharge lamps embodying this new technology and headlamps fitted with such lamps to be placed on the market;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Luxembourg for an exemption concerning one type of gas discharge lamp for four types of headlamps is hereby approved.Article 2 This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 3 March 1998.For the Commission Martin BANGEMANN Member of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 262, 27. 9. 1976, p. 96.(4) OJ L 265, 12. 9. 1989, p. 15.